Per Curiam.
The appellant was acquitted of the larceny of an automobile and certain goods therein, but convicted of receiving stolen goods (a camera worth less than $100) and unauthorized use of the automobile. He contends that the court erred in permitting an officer to identify a camera recovered on a pawn ticket found on the appellant. Both the camera and the ticket *614were put in evidence without objection. The camera was also identified by the owner. We find no error here. The officer testified that he received the pawned camera from the broker on presentation of the ticket. It was not hearsay for him to identify it in court.
The contentions that there was insufficient evidence to show that the camera (left in the stolen automobile) was stolen, or that the appellant (seen in the stolen automobile and later apprehended) was not a receiver, are without merit. There is likewise no merit in the contention that there was insufficient evidence to prove unauthorized use.

Judgment affirmed.